DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 March 2021 has been entered.
 
Response to Amendment
The response filed 4 March 2020 has been entered. Claims 1-2 and 6-11 are pending in the application.  Claims 3-5 are canceled from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “the detent member is smaller than or equal to an outer diameter of the cylindrical sleeve of the valve member”.  It is unclear what dimension of the detent member is required to be smaller than or equal to the outer diameter of the cylindrical sleeve.  Applicant relies solely on the drawing to support the grounds for the language, however, the drawings do not clarify what dimension is required to be smaller than the outer diameter of the cylindrical sleeve of the valve member as the drawings show a number of measurable dimensions that meet this requirement.  Accordingly, further clarification is required.  For purposes of examination, the limitation will be interpreted to mean any measurable dimension of the detent member must be smaller than the outer diameter of the cylindrical sleeve of the valve member.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent 9,939,061) in view of Krech (U.S. Patent Publication 2016/0319812), in further view of Regnault (U.S. Patent 3,816,982), in further view of Tsuruoka (U.S. Patent 9,884,613).
Regarding claim 1, Kobayashi discloses an on pressure control device, comprising:
a body part having a first oil passage L7 inside and having a first recess (at P2) communicating with the first oil passage from a first opening P2 on an outer surface;
a body part having a second oil passage L2 inside and having a second recess (at P3) communicating with the second oil passage from a second opening P3 on an outer surface; and
a valve member 33B having a columnar shape,
wherein the first oil passage and the second oil passage are respectively located on two sides of the valve member along the longitudinal direction of the valve member,
wherein the body part is arranged such that the first opening and the second opening are opposed to each other and the valve member is housed in a housing space 51a formed by the first recess and the second recess,
wherein the valve member comprises:
a cylindrical sleeve 52 comprising a first end part (bottom of 52) which is an end part having a third opening (space accommodating 55b in FIG. 3) communicating with the first oil passage, a second end part (top of 52) which is an end part having a fourth opening (space accommodating 59) communicating with the second oil passage opposite to the first end part in the longitudinal direction of the valve member, and a hollow part (space accommodating 55) between the first end part and the second end part;
a valve body 59 arranged in the hollow part on a side of the second end part to open and close a third oil passage forming the hollow part on the side of the second end part;

Kobayashi is silent regarding the body being made up of a first and second body part, the second oil passage is located along a central axis in the longitudinal direction of the valve member, and
a detent member arranged between the valve body and the second end part and above the valve body when the valve body pushed up by a contact portion of the movable member to limit movement of the valve body towards the side of the second end part within a predetermined range until an apex of the valve body contacts a front surface of the detent member,
wherein a circumferential wall of the cylindrical sleeve is provided with two holes, and the detent member is a columnar pin supported by the two holes and is arranged so as to cross the hollow part of the cylindrical sleeve,
wherein the detent member is smaller than or equal to an outer diameter of the cylindrical sleeve of the valve member.
However, Krech teaches breaking the body into a first body part 30 and a second body part 28 (FIG. 3A; Paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kobayashi by making the body out of two separate parts, as taught by Krech, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and for the purpose of simplifying the manufacture and assembly process.

wherein a circumferential wall is provided with two holes (FIG. 3), and the detent member is a columnar pin supported by the two holes and is arranged so as to cross the hollow part of the valve body created by the circumferential wall,
wherein the detent member is smaller (the diameter of the retaining element 31 is smaller than the outer diameter of the sleeve within which it is located) than or equal to an outer diameter of the circumferential wall (FIG. 3, 4; Col. 3 56-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kobayashi by adding a detent member above the valve body (Kobayashi 59) when the valve body is pushed by the contact portion (Kobayashi top of 55c) such that the apex of the valve body (Kobayashi 59) contacts a front surface of said detent member, wherein the circumferential wall of the cylindrical sleeve is provided with two holes, and the detent member is a columnar pin supported by the two holes and is arranged so as to cross the hollow part of the cylindrical sleeve, wherein the detent member is smaller than or equal to an outer diameter of the cylindrical sleeve of the valve member, as taught by Regnault, above the ball 59 of Kobayashi, for the purpose of preventing the valve member from contacting the body part thus preventing wear to the body.
Additionally, Tsuruoka teaches the second oil passage 13a is located along a central axis in the longitudinal direction of the valve member and a detent member 28 arranged between the valve body 29 and the second end part (top part of housing 3 above 28) and above the valve body pushed up by the movable member 32 to limit movement of the valve body towards the side of the second end part within a predetermined range (FIG. 2-5; Col. 4 line 25-36, Col. 6 line 1-17).

The detent member taught by Regnault functions in the same manner as the detent member taught by Tsuruoka.  The movable member of Tsuruoka functions to move the valve body to the upper limit allowed by the detent member.  The detent member of Regnault also prevents the valve body from moving beyond a desired position.  Accordingly, by modifying Kobayashi such that the detent member of Regnault is positioned above the ball 59 of Kobayashi, and the second oil passage is located on the central longitudinal axis as taught by Tsuruoka, the detent member of Regnault functions in the same manner as the detent member taught by Tsuruoka.
Regarding claim 2, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches the detent member is mounted to the cylindrical sleeve (Regnault 13) so as to overlap with the valve body when the valve member is viewed in a direction from the second end part to the first end part (Regnault from bottom to top in FIG. 3 orientation) (Regnault FIG. 3).
Regarding claim 6, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches a columnar pin is rotatably supported by the circumferential wall of the cylindrical sleeve (Regnault FIG. 3).
Regarding claim 7, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches the detent member has a flat surface 32 opposed to the valve body (Regnault FIG. 3).

Kobayashi further teaches the detent member has a flat surface 32 opposed to the valve body (Regnault FIG. 3).
Regarding claim 9, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches the detent member has a flat surface 32 opposed to the valve body (Regnault FIG. 3).
Regarding claim 10, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches the second oil passage is located along a central axis in the longitudinal direction of the valve member (Tsuruoka FIG. 2, 3).
Kobayashi is silent regarding the first oil passage is located along a central axis in the longitudinal direction of the valve member.
However, Regnault teaches the first oil passage (two ends of well 23) are located along a central axis in the longitudinal direction of the valve member (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Kobayashi by locating the first and second oil passages along the central axis in the longitudinal direction of the valve member, as taught by Regnault, since it has been held that mere relocation of an element would not have modified the operation of the device.
Regarding claim 11, Kobayashi, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Kobayashi further teaches an inner diameter of the second oil passage is smaller than a diameter of the valve body (FIG. 3).

Response to Arguments
Applicant's arguments filed 4 March 2021 have been fully considered but they are not persuasive.
Applicant first argues that the references relied upon do not teach the newly added claim limitations to claim 1, specifically, “a circumferential wall of the cylindrical sleeve is provided with two holes, and the detent member is a columnar pin supported by the two holes and is arranged so as to cross the hollow part of the cylindrical sleeve, wherein the detent member is smaller than or equal to an outer diameter of the cylindrical sleeve of the valve member”.  As explained above in the 112(b) and 103 prior art rejections, Regnault teaches these limitations.  The diameter of the retaining element 31 is smaller than the outer diameter of the sleeve within which it is located, and it would have been obvious for one of ordinary skill in the art to modify Kobayashi to include this feature.  Applicant relies on the length measurement of the retaining element 31 to assert that the limitation is not met.  However, as noted in the 112(b) rejection above, the claim language is overly vague and it is unclear as to what dimension the claim language is requiring to be smaller than the outer diameter.  Accordingly, the interpretation above comparing the outer diameter of the retaining element and the cylindrical sleeve of the valve member meets the limitation as far as it can be understood.  Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        


/Matthew W Jellett/Primary Examiner, Art Unit 3753